Title: To Thomas Jefferson from John Breckinridge, 13 December 1799
From: Breckinridge, John
To: Jefferson, Thomas



Dear Sir
Frankfort Kentucky Decr. 13th. 99

I took the Liberty the last post of inclosing to you the proceedings of our Legislature (now in Session) in support of its Resolutions of the last Session, respecting the Alien & sedition laws. It was at the opening of the session concluded on to make no reply, but on further reflection, least no improper conclusions might be drawn from our silence, we hastily drew up the paper which I inclosed you. In the lower house, there was not a dissenting voice. In the Senate, there was considerable division, particularily on that Sentance which declares, “a Nullification of those acts by the States, to be the rightful remedy”.—It has so happenned, that what little fœderal influence exists among us, it at present concentred in the Senate. The election of Senators in May next under our amended constn., & which must be made viva voce & by the people, instead of electors, will extinguish even this little influence. The great mass of the people are uncontaminated & firm; & as all appointments now flow from them, Men who hold sentiments contrary to theirs, will be discarded.
Permit me to call your attention to a subject which has, I am told, been under the consideration of the Senate of the United States, for a session or two past.
It is meditated, I am told, to annex this state to the No. Carolina fœderal Circuit Court. No regulation would, in my opinion, be so universally disagreeable to the people of this country, or would so effectually tend to endanger or destroy that Harmony of sentiment which  now prevails here. Many reasons unanswerable in my mind, present themselves against such a regulation. The vexation & ruin which litigants would experience in being dragged 500 miles through a rough & in part unsettled Country, & the adjustment of our important & complex land controversies, by men who would be perfect strangers to our land lands & adjudications; & who might perhaps attempt to make legal adjudication bend to political expediency, are some of the striking objections to a regulation of this kind.—What good objection could there be, to the erection of Tenissee, The Northwestern Territory, & this State, into a district, & a court to be held by two judges living within such district? The district would then be compact & convenient, & the Judges being competent to the decision of our land contests, would give satisfaction to litigants, & there would be harmony in the Court. Within such bounds, proper persons, I have no doubt may be selected; & if inferior in general legal acquirements, to some who might be imported among us, yet this would be greatly overbalanced by the satisfaction which men resident in the Western Country would give to the people.
Altho the Court as at present filled, gives […] satisfaction, yet from its regulations, it is oppressive. The whole of our important land controversies are in Chancery; and your acquaintance with the land laws of Virga. from which we derive our titles, will enable you to discern on what a variety of facts, entries for land, must depend. In our State Courts, those facts are all ascertained by Deposition; but in the fœderal court, the witnesses are brought forward & examined in Court. This mode, after a trial of three years in our State Courts, was abolished by general Consent. The expence is intolerable. I was present in the fœderal Court lately, when a poor man, who was induced to continue his cause on account of the absence of a single important witness, was taxed in 150 dollars the costs of the continuance; & the witnesses were not more numerous, nor the cause more important than our land suits generally are.
This will be handed you by Genl. Philn. Thomas a member of our Legislature. He is a plain, honest republican Man; and any civilities you may be pleased to shew him will be gratefully received by him
With the greatest respect & esteem I am your friend & Sert.

John Breckinridge

